Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/925,264 filed on 07/09/2020.
Claims 1 – 28 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Moriwake (US 2012/0050492 A1) in view of Shah et al. (US 9,704,250 B1).

Regarding claim 1, Moriwake discloses: “a stereoscopic imaging device, comprising: 
a first image recording unit configured to record a first original image of an object [see para: 0015; two image capturing devices arranged with respect to one another so as to capture images representing different respective views of a scene];
a second image recording unit configured to record a second original image of the object [see para: 0015; two image capturing devices arranged with respect to one another so as to capture images representing different respective views of a scene], wherein the first and second recording units are configured to record the first and second original images from different perspectives, and wherein the first and second original images differ at least with regard to one item of image information [see para: 0015; two image capturing devices arranged with respect to one another so as to capture images representing different respective views of a scene]; 
an image display unit configured to image displayed images [see para: 0006; When the images are displayed, it is important that each of the user's eyes sees (at least mainly) a respective one of the image pair. In practice this is achieved in various ways, such as by the user wearing polarising, time multiplexing or colour-filtering spectacles, or by the television screen itself being provided with a special lens arrangement which diverts each of the two images to a respective eye position of the viewer]; and 
[see para: 0079; a processor (CPU) 300] configured to:
further process the first and second original images [see para: 0015; two image capturing devices arranged with respect to one another so as to capture images, and 
Moriwake does not explicitly disclose: “supplement at least one of the first and second original images by at least one item of the image information from another one of the first and second original images to generate a displayed image”.
However, Shah teaches: “supplement at least one of the first and second original images by at least one item of the image information from another one of the first and second original images [see col:16; lines: 38 -55; As discussed, stereo imaging might not be available on all devices, or may not be sufficient for all conditions. For example, stereo imaging typically requires a minimum amount of contrast in order to be able to correlate the objects in the images captured from each camera. Accordingly, approaches in accordance with various embodiments can utilize different approaches, and/or a combination of approaches, to provide distance determinations useful in determining a plurality of depth planes or a depth map. For example, a computing device might use a light sensor or other such component to determine an amount of light and/or image contrast near the computing device. If a sufficient amount of contrast is present, the device can utilize a stereo imaging approach. If there is not a sufficient amount of contrast, however, the device can attempt to use an alternative (or additional) approach to making distance determinations. If stereo imaging is not available, the device might instead rely on such an approach] to generate a displayed image [see para: 0058; FIG. 1B illustrates an example 120 of a live preview of the scene 110 displayed on touchscreen 108 of computing device 104].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Moriwake to add the teachings of Shah as above, in order to provide supplemental information to the first and Examiner using amount of light or contrast parameter in this case, For example, Shah teaches a computing device might use a light sensor or other such component to determine an amount of light and/or image contrast near the computing device. If a sufficient amount of contrast is present, the device can utilize a stereo imaging approach. If there is not a sufficient amount of contrast, however, the device can attempt to use an alternative (or additional) approach to making distance determinations [Shah see col: 16; lines: 38 - 55].

Regarding claim 2, Moriwake and Shah disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Moriwake discloses: “wherein the first and second image recording units are arranged such that focal planes of the first and second image recording units are identical or such that the focal planes of the at first and second image recording units are inclined with respect to one another and intersect on or near an optical axis or the focal planes are spaced apart from one another maximally by a length of a full or half a depth of field [see para: 0008; two cameras forming the 3D camera arrangement generate images with identical (or very nearly identical) image properties].

Regarding claim 3, Moriwake and Shah disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Moriwake discloses: “wherein the first and second original images differ from one another with regard to items of the image information of a depth of field and/or a resolution [see para: 0015; This invention also provides a method of processing images output by two image capturing devices arranged with respect to one another so as to capture images representing different respective views of a scene].

Regarding claim 4, Moriwake and Shah disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
	Moriwake does not explicitly disclose: “wherein an object resolution of the displayed image generated from an original image of lower resolution for objects in or near a focal plane is increased compared with an original image of a lower resolution”.
	However, Shah teaches: “wherein an object resolution of the displayed image generated from an original image of lower resolution for objects in or near a focal plane is increased compared with an original image of a lower resolution [see col: 19; lines: 62 - 67; In some embodiments, identifying the subject matter of interest in each of the plurality of images that has a sharpness level exceeding a predetermined threshold or other sharpness threshold can be based on at least one of rise distance evaluation, contrast evaluation (e.g., increase resolution and evaluate contrast)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Moriwake to add the teachings of Shah as above, in order to provide an object resolution of the displayed image generated from an original image of lower resolution for objects in or near a focal plane is increased compared with an original image of a lower resolution [Shah see col: 19; lines: 62 - 67].

Regarding claim 5, Moriwake and Shah disclose all the limitation of claim 4 and are analyzed as previously discussed with respect to that claim.
	Moriwake does not explicitly disclose: “wherein the object resolution of the displayed image generated from the original image of lower resolution for objects in or near the focal plane corresponds to the object resolution of an original image of higher resolution”.
However, Shah teaches: “wherein the object resolution of the displayed image generated from the original image of lower resolution for objects in or near the focal plane corresponds to the object resolution of an original image of higher resolution [see col: 16; lines: 42 – 55; Accordingly, approaches in accordance with various embodiments can utilize different approaches, and/or a combination of approaches, to provide distance determinations useful in determining a plurality of depth planes or a depth map. For example, a computing device might use a light sensor or other such component to determine an amount of light and/or image contrast near the computing device. If a sufficient amount of contrast is present, the device can utilize a stereo imaging approach. If there is not a sufficient amount of contrast, however, the device can attempt to use an alternative (or additional) approach to making distance determinations. If stereo imaging is not available, the device might instead rely on such an approach].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Moriwake to add the teachings of Shah as above, in order to provide the object resolution of the displayed image generated from the original image of lower resolution for objects in or near the focal plane corresponds to the object resolution of an original image of higher resolution [Shah see col: 16; lines: 42 – 55].

Regarding claim 6, Moriwake and Shah disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
	Moriwake does not explicitly disclose: “wherein an object resolution of the displayed image generated from an original image of lower depth of field for objects outside a focal plane is increased compared with the original image of lower depth of field”
However, Shah teaches: “wherein an object resolution of the displayed image generated from an original image of lower depth of field for objects outside a focal plane is increased compared with the original image of lower depth of field [see col: 19; lines: 62 - 67; In some embodiments, identifying the subject matter of interest in each of the plurality of images that has a sharpness level exceeding a predetermined threshold or other sharpness threshold can be based on at least one of rise distance evaluation, contrast evaluation (e.g., increase resolution and evaluate contrast)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Moriwake to add the teachings of Shah as above, in order to provide an object resolution of the displayed image generated from an original image of lower depth of field for objects outside a focal plane is increased compared with the original image of lower depth of field [Shah see col: 19; lines: 62 - 67].

Regarding claim 7, Moriwake and Shah disclose all the limitation of claim 6 and are analyzed as previously discussed with respect to that claim.
	Moriwake does not explicitly disclose: “wherein the object resolution of the displayed image generated from the original image of lower depth of field for objects outside the focal plane corresponds to the object resolution of an original image of a higher depth of field”.
However, Shah teaches: “wherein the object resolution of the displayed image generated from the original image of lower depth of field for objects outside the focal plane corresponds to the object resolution of an original image of a higher depth of field [see col: 16; lines: 42 – 55; Accordingly, approaches in accordance with various embodiments can utilize different approaches, and/or a combination of approaches, to provide distance determinations useful in determining a plurality of depth planes or a depth map. For example, a computing device might use a light sensor or other such component to determine an amount of light and/or image contrast near the computing device. If a sufficient amount of contrast is present, the device can utilize a stereo imaging approach. If there is not a sufficient amount of contrast, however, the device can attempt to use an alternative (or additional) approach to making distance determinations. If stereo imaging is not available, the device might instead rely on such an approach].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Moriwake to add the teachings of Shah as above, in order to provide the object resolution of the displayed image generated from the original image of lower depth of field for objects outside the focal plane corresponds to the object resolution of an original image of a higher depth of field [Shah see col: 16; lines: 42 – 55].

Regarding claim 8, Moriwake and Shah disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Moriwake discloses: “wherein in at least two displayed images an object resolution for all objects within a depth of field range of an original image of higher depth of field is at least approximately the same [see para: 0020; The invention recognises that even though the images captured by the two cameras of a 3D camera arrangement will (deliberately) be slightly different, because the images represent substantially the same scene their colour properties can be assumed to be substantially the same. The invention makes use of this recognition by providing an automatic detection of differences in colour properties between corresponding images (for example corresponding left-right pairs of simultaneously-captured images) and adjusting the colour properties of at least one of the images so as to reduce such a difference].

Regarding claim 9, Moriwake and Shah disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Moriwake discloses: “wherein the image processing unit is configured to carry out matching of at least one further item of the image information for the displayed images [see para: 0058; The intervals may encompass more than one possible pixel value, partly to reduce the data processing requirements of the subsequent comparison, and partly to smooth the resulting histogram data so as to reduce the detection of differences where the viewer would not be able to see a difference. The intervals need not be of the same extent within a particular histogram, though in the present example identically sized intervals are used. It is useful, however, that the intervals used in each pair of histograms for comparison (for example the red histogram of the L channel and the red histogram of the R channel) are the same. In the present example, 256 equally spaced intervals are used, so in the case of 10-bit (1024 possible values) per colour video, each interval encompasses 4 possible pixel values].

Regarding claim 10, Moriwake and Shah disclose all the limitation of claim 9 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Moriwake discloses: “wherein the at least one further item of the image information are brightness, contrast or items of color information [see para: 0058; The histogram detectors 100, 110 each act on a respective video stream (L, R) and detect the distribution of pixel brightness values in each of the three primary colour (red, green and blue, or R, G and B) streams. Of course, if video formats other than RGB are used, then the histogram detectors could act on the relevant streams of those formats instead. An example histogram is shown in FIG. 5 for one such stream (for example the red stream of the L video channel), and illustrates that pixel values across the image (or a selected part of the image) are allocated to pixel value intervals (bins) and the number of instances of pixels within each such interval is detected].

Regarding claim 11, Moriwake and Shah disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Moriwake does not explicitly disclose: “wherein one the first and second image recording units is a color camera and another one of the first and second image recording units is a monochrome camera”.
However, Shah teaches: “wherein one the first and second image recording units is a color camera [see col: 11; lines: 49 – 51; camera 208 can be a color camera that is operated to capture image data for displaying a live view of a scene and/or for storing final images or Videos to a computing device] and another one of the first and second image recording units is a monochrome camera [see col: 11; lines:39; a monochrome camera that is sensitive to all colors of light].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Moriwake to add the teachings of Shah as above, in order to provide first and second image recording units is a color camera and another one of the first and second image recording units is a monochrome camera [Shah see col: 11; lines: 49 – 51; col: 11; lines: 39].

Regarding claim 12, Moriwake and Shah disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Moriwake does not explicitly disclose: “wherein the image processing unit is configured to create a depth map from the first and second original images”.
However, Shah teaches: “wherein the image processing unit is configured to create a depth map from the first and second original images [see col: 1; lines: 60 – 65; a plurality of depth planes or a depth map for a scene to be captured by one or more cameras of a computing device and independently metering or calculating image statistics for each of the depth planes].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Moriwake to add the teachings of Shah as above, in order to combine with an image processing unit is to create a depth map from the first and second original images [Shah see col: 1; lines: 60 – 65].

Regarding claim 13, Moriwake and Shah disclose all the limitation of claim 12 and are analyzed as previously discussed with respect to that claim.
	Moriwake does not explicitly disclose: “further comprising: a depth sensor configured to generate the depth map”.
However, Shah teaches: “further comprising: a depth sensor configured to generate the depth map [see col: 1;  lines: 60 – 65; a plurality of depth planes or a depth map for a scene to be captured by one or more cameras of a computing device and independently metering or calculating image statistics for each of the depth planes].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Moriwake to add the teachings of Shah as above, in order to provide depth sensor to generate the depth map [Shah see col: 1;  lines: 60 – 65].

Regarding claim 14 and 15, claim 14 and 15 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 16 and 17, claim 16 and 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 4.

Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of claim 6.

Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.

Regarding claim 20, Moriwake and Shah disclose all the limitation of claim 14 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Moriwake discloses: “wherein an object resolution for all objects within a depth of field range of an original image of higher depth of field is at least approximately equated in both displayed images [see para: 0023; The histogram or similar data can in fact vary between images that, to the viewer, would look subjectively the same. This is because the generation of the histograms can place pixels with almost identical colour values into different histogram intervals, just because the colour values fall either side of the boundary between two such intervals. In order to reduce such effects, the invention provides a noise combiner for combining a noise signal with images to be provided to the difference detector. In this way, random, pseudo-random or other noise is added to the pixel data before the histogram analysis takes place, which can have the effect of distributing pixels, which are closely spaced either side of a histogram interval boundary, more evenly into histogram intervals either side of the boundary].

Regarding claim 21, claim 21 is rejected under the same art and evidentiary limitations as determined for the method of claim 9.

Regarding claim 22, claim 22 is rejected under the same art and evidentiary limitations as determined for the method of claim 10.

Regarding claim 23, Moriwake and Shah disclose all the limitation of claim 14 and are analyzed as previously discussed with respect to that claim.
	Moriwake does not explicitly disclose: “further comprising: generating a first intermediate image from a first original image using texture information of a second original image with a disparity transformation; and generating a first displayed image regionally from those regions of the first original image or of the first intermediate image which each have a higher image sharpness and/or a higher contrast”.
However, Shah teaches: “further comprising: generating a first intermediate image from a first original image using texture information of a second original image with a disparity transformation; and generating a first displayed image regionally from those regions of the first original image or of the first intermediate image which each have a higher image sharpness and/or a higher contrast [see col: 2; lines: 58 – 68; multiple images can be captured according to optimal or targeted settings determined for each depth plane. For example, one or more first images can be acquired according to the optimal or targeted settings determined for one or more first depth planes and one or more second images can be acquired according to the optimal or targeted settings determined for one or more second depth planes. In at least some embodiments, the first image(s) and the second image(s) can be combined to generate a final image reflecting optimizations for both the first depth plane(s) and the second depth plane(s). Such an approach may be especially advantageous for various types of automatic bracketing, including automatic focus bracketing, automatic exposure bracketing, automatic white balance bracketing, among others].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Moriwake to add the teachings of Shah as above, in order to generate a first intermediate image from a first original image using texture information of a second original image with a disparity transformation and generate a first displayed image regionally from those regions of the first original image or of the first intermediate image which each have a higher image sharpness or a higher contrast [Shah see col: 2; lines: 58 – 68].

Regarding claim 24, Moriwake and Shah disclose all the limitation of claim 23 and are analyzed as previously discussed with respect to that claim.
	Moriwake does not explicitly disclose: “further comprising: generating a second intermediate image from the second original image using the texture information of the first original image with the disparity transformation, and generating a second displayed image regionally from those regions of the second original image or of the second intermediate image which each have the higher image sharpness and/or the higher contrast”.
However, Shah teaches: “further comprising: generating a second intermediate image from the second original image using the texture information of the first original image with the disparity transformation, and generating a second displayed image regionally from those regions of the second original image or of the second intermediate image which each have the higher image sharpness and/or the higher contrast [see col: 2; lines: 58 – 68; multiple images can be captured according to optimal or targeted settings determined for each depth plane. For example, one or more first images can be acquired according to the optimal or targeted settings determined for one or more first depth planes and one or more second images can be acquired according to the optimal or targeted settings determined for one or more second depth planes. In at least some embodiments, the first image(s) and the second image(s) can be combined to generate a final image reflecting optimizations for both the first depth plane(s) and the second depth plane(s). Such an approach may be especially advantageous for various types of automatic bracketing, including automatic focus bracketing, automatic exposure bracketing, automatic white balance bracketing, among others].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Moriwake to add the teachings of Shah as above, in order to combine with an image processor to generate a second intermediate image from the second original image using the texture information of the first original image with the disparity transformation and generating a second displayed image regionally from those regions of the second original image or of the second intermediate image which each have the higher image sharpness or the higher contrast [Shah see col: 2; lines: 58 – 68].

Regarding claim 25, Moriwake and Shah disclose all the limitation of claim 14 and are analyzed as previously discussed with respect to that claim.
	Moriwake does not explicitly disclose: “further comprising: 
generating a depth map from a first original image and a second original image; and
generating a first displayed image and a second displayed image with the respective stereo perspective of an original image based on the depth map, wherein that the original image in which the object resolution in the respective depth plane is higher is used regionally”.
However, Shah teaches: “further comprising: generating a depth map from a first original image and a second original image [see col: 2; lines: 58 – 68; In at least some embodiments, the first image(s) and the second image(s) can be combined to generate a final image reflecting optimizations for both the first depth plane(s) and the second depth plane(s). Such an approach may be especially advantageous for various types of automatic bracketing, including automatic focus bracketing, automatic exposure bracketing, automatic white balance bracketing, among others]; and 
generating a first displayed image and a second displayed image with the respective stereo perspective of an original image based on the depth map, wherein that the original image in which the object resolution in the respective depth plane is higher is used regionally  [Shah see col: 2; lines: 58 – 68];.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Moriwake to add the teachings of Shah as above, in order to generate a depth map from a first original image and a second original image and generate a first displayed image and a second displayed image with the respective stereo perspective of an original image based on the depth map [Shah see col: 2; lines: 58 – 68; col: 2; lines: 58 – 68].

Regarding claim 26, claim 26 is rejected under the same art and evidentiary limitations as determined for the method of claim 13.

Regarding claim 27, Moriwake and Shah disclose all the limitation of claim 23 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Moriwake discloses: “further comprising: smoothening or interpolating transitions of regions when generating a displayed image [see para: 0024; Another potential feature to reduce this problem is that embodiments of the invention can provide a low pass filter for smoothing the histograms generated in respect of the pair of images prior to the detection of differences between the histograms, thereby reducing any artificial peaks or troughs in the histogram data caused by the histogram analysis].

Regarding claim 28, Moriwake and Shah disclose all the limitation of claim 23 and are analyzed as previously discussed with respect to that claim.
	Moriwake does not explicitly disclose: “further comprising: supplementing shadings in an original image with textures from the respective other stereo perspective when generating a displayed image”.
However, Shah teaches: “further comprising: supplementing shadings in an original image with textures from the respective other stereo perspective when generating a displayed image [see col: 13 – 14; lines: 61 – 68; the pair of front-facing cameras may capture the images simultaneously or substantially simultaneously and therefore would include matching points of interest in their respective images. For example, the user's finger, nose, eyes, eyebrows, lips or other feature points may be identified by the computing device in both images, such as by using a feature detection process known to those of ordinary skill in the art. FIG. 3C illustrates an example combination image 340, and FIG. 3D illustrates a plurality of depth planes or depth map 360 of the combination image 340 showing the relative position of various objects in the captured images 300 and 320. As illustrated, objects closest to the camera (as indicated by darker shading), such as the user's hand, have the greatest amount of disparity, or horizontal offset between images. Objects farther away from the device, such as a painting on the wall, have very small amounts of disparity. Objects between these two areas will have intermediate amounts of disparity based upon the relative distance of those objects from the cameras]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Moriwake to add the teachings of Shah as above, in order to provide additional shadings in an original image with textures from the respective other when generating a displayed image [Shah see col: 13 – 14; lines: 61 – 68].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zimmer et al (US 2009/0086313 A1)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Examiner, Art Unit 2486